669 S.E.2d 407 (2008)
DAIMLERCHRYSLER MOTORS COMPANY
v.
WARNELL.
DaimlerChrysler Financial Services Americas, LLC
v.
Warnell.
Nos. A08A1533, A08A1534.
Court of Appeals of Georgia.
October 23, 2008.
Reconsideration Denied November 13, 2008.
Sutherland, Asbill & Brennan, Suzanne H. Bertolett, Carla W. McMillian, Baker, Donelson, Bearman, Caldwell & Berkowitz, L. Clint Crosby, for DaimlerChrysler Motors Company, LLC.
Greenberg Traurig, Lisa R. Bugni, Mark G. Trigg, David O. Batista, for DaimlerChrysler Financial Services Americas, LLC.
Karen T. White, Norcross, for Warnell.
BERNES, Judge.
Renee M. Warnell purchased a 2002 Ford Mustang from Metro Dodge, Inc., an authorized Dodge dealership located in Snellville. Warnell was unable to obtain a permanent tag for the Mustang because Metro had not paid off the prior owner's loan on the Mustang before selling it to Warnell. Subsequently, Warnell filed suit against Metro and several of its officers, alleging that they were liable in contract and tort for not paying off the loan and thus failing to pass her good title to the Mustang.[1] Warnell later added as defendants Metro's franchisor, DaimlerChrysler Motors Company ("Chrysler Motors"), and Metro's primary lender and creditor, DaimlerChrysler Financial Services Americas, LLC ("Chrysler Financial") based on several theories of vicarious and direct liability.[2] The Chrysler Defendants moved for summary judgment, which the trial court initially denied but later granted in part. The trial court also amended its summary judgment order to exclude the testimony of Warnell's expert witness as evidence.
In Case Nos. A08A1533 and A08A1534, the Chrysler Defendants contend that the trial court erred in denying summary judgment in their favor on Warnell's vicarious liability claims and on her direct liability claims for negligence, fraud, negligent misrepresentation, tortious interference with contract, conversion, punitive damages, and attorneys fees.
The outcome of these companion appeals is controlled by our recent decision in the substantially similar case of DaimlerChrysler Motors Co. v. Clemente, ___ Ga.App. ___, 668 S.E.2d 737 (2008). Based on the discussion and legal analysis in Clemente, we REVERSE in Case No. A08A1533 and REMAND with the instruction that the trial court enter summary judgment in favor of Chrysler Motors. We likewise REVERSE in Case No. A08A1534 and REMAND with the instruction that the trial court enter summary judgment in favor of Chrysler Financial.
Judgment reversed in Case No. A08A1533, and case remanded. Judgment reversed in Case No. A08A1534, and case remanded.
RUFFIN, P.J., and ANDREWS, J., concur.
NOTES
[1]  Warnell also named as a defendant Wells Fargo Financial Acceptance Georgia, Inc., which allegedly financed Warnell's purchase of the Mustang.
[2]  Chrysler Motors and Chrysler Financial will be referred to collectively as the "Chrysler Defendants."